EXHIBIT 10.1
 
STRATEGIC ALLIANCE AGREEMENT
 
THIS STRATEGIC ALLIANCE AGREEMENT (this “Agreement”), effective as of February
18, 2013, 2013 (the “Effective Date”), is entered into between IMPRIMIS
PHARMACEUTICALS, INC., a Delaware corporation (“Imprimis”), having a place of
business at 437 South Highway 101, Suite 209, Solana Beach, California 92075,
and PROFESSIONAL COMPOUNDING CENTERS OF AMERICA, INC., a Texas corporation
(“PCCA”), having a place of business at 9901 South Wilcrest Drive, Houston,
Texas 77099.  The parties hereby agree as follows:
 
1. DEFINITIONS.
 
For purposes of this Agreement, the terms set forth in this Section 1 shall have
the respective meanings set forth below:
 
1.1 “Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person.  A Person shall be regarded as in control of another Person
if it owns, or directly or indirectly controls, more than fifty percent (50%) of
the voting stock or other ownership interest of the other Person, or if it
directly or indirectly possesses the power to direct or cause the direction of
the management and policies of the other Person by any means whatsoever.
 
1.2 “Commission” shall mean the commission calculated in accordance with
Section 4.1.
 
1.3 “Cost of Goods Sold” shall mean, with respect to a Licensed Product, the
cost to Imprimis and its Affiliates incurred or accrued in connection with
(a) if (and only if) such Licensed Product is not manufactured by Imprimis, its
successor or assignee, the production, inventory and supply of such Licensed
Product, and (b) if (and only if) Imprimis co-promotes or co-markets such
Licensed Product with any Third Party, the promotion, marketing, distribution
and sale (including applicable sales commissions) of such Licensed Product.
 
1.4 “Development Recovery Amount” shall mean, with respect to any Licensed
Product, the cost to Imprimis or its Affiliates incurred or accrued in
connection with the research, development, production and regulatory approval of
such Licensed Product.
 
1.5 “Identified Member/Customer” shall mean a Member/Customer designated as such
in accordance with Section 3.2 and specifically listed on Exhibit A (as amended
from time to time in accordance with Section 3.2).
 
1.6 “Licensed IP Rights” shall mean, with respect to a Licensor, those patent
rights or other intellectual property rights of such Licensor that are licensed
to Imprimis pursuant to a Successful Transaction.
 
1.7 “Licensed Product” shall mean, with respect to a Licensor, a product sold by
Imprimis, its Sublicensee or their respective Affiliates which, if sold absent
the license or other right, title or interest acquired in the applicable
Licensed IP Rights pursuant to the applicable Successful Transaction, would
infringe a Valid Claim of such Licensed IP Rights.
 
1.8 “Licensor” shall mean an Identified Member/Customer (or its Affiliate) with
which Imprimis or its Affiliate has entered into a bona fide agreement to
license, or otherwise acquire, any commercial right, title or interest in any
patent rights or other intellectual property rights pursuant to a Successful
Transaction.
 
1.9 “Member/Customer” shall mean any Third Party that (a) is engaged primarily
in the business of a compounding pharmacy, the development or commercialization
of cosmetics or the practice of medicine and, in each case, is not engaged in
the business of drug discovery, development, manufacture and/or sale other than
solely as a compounding pharmacy or medical practitioner, (b) is a bona fide
member in good standing of PCCA, and (c) is a bona fide purchaser from PCCA of
prescription drug formulation ingredients.
 
1.10 “Net Sales” shall mean, with respect to any Licensed Product, the gross
sales price of such Licensed Product invoiced by Imprimis and its Affiliates to
customers who are not Affiliates (or are Affiliates but are the end users of
such Licensed Product) less (a) credits, allowances, discounts and rebates to,
and chargebacks from the account of, such customers; (b) freight and insurance
costs in transporting such Licensed Product; (c) cash, quantity and trade
discounts, rebates and other price reductions for such Licensed Product;
(d) sales, use, value-added and other direct taxes; (e) customs duties, tariffs,
surcharges and other governmental charges incurred in exporting or importing
such Licensed Product; (f) an allowance for uncollectible or bad debts
determined in accordance with generally accepted accounting principles; and
(g) Cost of Goods Sold.  Notwithstanding the foregoing, if the applicable
Licensor and Imprimis have mutually agreed to a different definition of “Net
Sales” for purposes of calculating the royalties owing to such Licensor for a
Licensed Product, then such different definition shall supersede the foregoing
definition for purposes of calculating the royalties owing to PCCA for such
Licensed Product under this Agreement to allow for a uniform calculation of
royalties owing to such Licensor and PCCA with respect thereto.
 
 
1

--------------------------------------------------------------------------------

 
1.11 “Net Receipts” shall mean, with respect to any Licensed Product, the
aggregate of the Net Sales thereof and Net Sublicensing Revenues therefrom in
excess of the Development Recovery Amount therefor.
 
1.12 “Net Sublicensing Revenues” shall mean, with respect to any Licensed
Product, the aggregate cash consideration received by Imprimis or its Affiliates
in consideration for the sublicense under the applicable Licensed IP Rights by
Imprimis or its Affiliates to a Sublicensee with respect to such Licensed
Product (excluding amounts received to reimburse Imprimis or its Affiliates for
research, development or similar services conducted for such Licensed Product
after signing the agreement with such Sublicensee, in reimbursement of patent or
other out-of-pocket expenses relating to such Licensed Product, or in
consideration for the purchase of any debt or securities of Imprimis or its
Affiliates).  Notwithstanding the foregoing, if the applicable Licensor and
Imprimis have mutually agreed to a different definition of “Net Sublicensing
Revenues” for purposes of calculating the royalties owing to such Licensor for a
Licensed Product, then such different definition shall supersede the foregoing
definition for purposes of calculating the royalties owing to PCCA for such
Licensed Product under this Agreement to allow for a uniform calculation of
royalties owing to such Licensor and PCCA with respect thereto.
 
1.13 “Person” shall mean an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.
 
1.14 “Sublicensee” shall mean a Third Party to which Imprimis has granted a
sublicense under Licensed IP Rights.
 
1.15 “Successful Transaction” shall mean, with respect to an Identified
Member/Customer for which PCCA has facilitated a bona fide introductory meeting,
on or before the sixty (60) day anniversary of the designation of such company
as an Identified Member/Customer in accordance with Section 3.2, between
Imprimis and such Identified Member/Customer regarding the applicable patent or
other intellectual property rights for such Identified Member/Customer, Imprimis
or its Affiliate and such Identified Member/Customer or its Affiliate enters
into a bona fide written commercial agreement whereby Imprimis or its Affiliate
licenses, or otherwise acquires, the right, title or interest in such patent
rights or other intellectual property rights to develop, make, use, offer for
sale, sell and import one or more Licensed Products (excluding any
confidentiality, evaluation or similar agreement) on or before the one hundred
eighty (180) day anniversary of the designation of such Identified
Member/Customer in accordance with Section 3.2.
 
1.16 “Third Party” shall mean any Person other than PCCA, Imprimis and their
respective Affiliates.
 
1.17 “Valid Claim” shall mean, with respect to any Licensor, a claim of an
issued and unexpired patent included within the Licensed IP Rights of such
Licensor, which has not been held permanently revoked, unenforceable or invalid
by a decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and which has not
been admitted to be invalid or unenforceable through reissue or disclaimer or
otherwise.
 
2. REPRESENTATIONS AND WARRANTIES.
 
Each party represents and warrants to the other party as follows:
 
2.1 Organization.  Such party is a corporation duly organized, validly existing
and in good standing under the laws of the state in which it is incorporated.
 
2.2 Authorization and Enforcement of Obligations.  Such party (a) has the
corporate power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder, and (b) has taken all necessary
corporate action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder.  This Agreement has
been duly executed and delivered on behalf of such party, and constitutes a
legal, valid, binding obligation, enforceable against such party in accordance
with its terms.
 
2.3 Consents.  All necessary consents, approvals and authorizations of all
governmental authorities and other Persons required to be obtained by such party
in connection with this Agreement have been obtained.
 
2.4 No Conflict.  The execution and delivery of this Agreement and the
performance of such party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable laws or regulations, and (b) do not
conflict with, or constitute a default under, any contractual obligation of it.
 
 
2

--------------------------------------------------------------------------------

 
3. IDENTIFIED MEMBER/CUSTOMERS.
 
3.1 Potential Identified Member/Customers.  During the term of this Agreement,
if PCCA believes in good faith that a Member/Customer has patent rights or other
intellectual property rights that Imprimis or its Affiliate may have an interest
in licensing or otherwise acquiring, PCCA may present such opportunity to
Imprimis.
 
3.2 Addition of Identified Member/Customers.  As of the Effective Date, there is
one Identified Member/Customer.  After the Effective Date, with respect to any
Member/Customer presented by PCCA to Imprimis in accordance with Section 3.1, if
Imprimis desires, in its sole discretion, to accept an opportunity for a meeting
with such specific Member/Customer regarding the patent rights or other
intellectual property rights identified by PCCA, and gives PCCA specific written
notice thereof, then (a) such specific Member/Customer shall be designated as an
Identified Member/Customer, and (b) Imprimis shall amend Exhibit A accordingly.
 
3.3 Introductory Meeting.  PCCA shall use commercially reasonable efforts to
facilitate a bona fide introductory meeting, on or before the thirty (30) day
anniversary of the designation of such Member/Customer as an Identified
Member/Customer in accordance with Section 3.2, between Imprimis and such
Identified Member/Customer regarding the potential license to, or acquisition
by, Imprimis or its Affiliate of the patent rights or other intellectual
property rights identified by PCCA.
 
3.4 Further Assistance.  With respect to each Identified Member/Customer, PCCA
additionally (a) shall provide such assistance as reasonably requested by
Imprimis to facilitate meetings and negotiations with such Identified
Member/Customer, and (b) shall provide such technical and related support and
services relating to the subject technologies and formulations (including
without limitation relating to chemistry, manufacturing and controls, raw
materials sourcing, analytics and formulation optimization), as reasonably
requested by Imprimis, and provide Imprimis with the results thereof.
 
3.5 Non-Circumvention.
 
3.5.1 During the term of this Agreement, PCCA shall not, directly or indirectly,
introduce to any Third Party, or otherwise facilitate or enable any Third Party,
the opportunity for such Third Party to enter into any agreement with, any
Member/Customer whereby such Third Party or its Affiliate licenses, or otherwise
acquires, the right, title or interest in such patent rights or other
intellectual property rights of such Member/Customer unless PCCA has first
presented such opportunity to Imprimis under Section 3.1.
 
3.5.2 For a period of one (1) year following the designation of a
Member/Customer as an Identified Member/Customer in accordance with Section 3.2,
neither Imprimis nor its Affiliate shall, directly or indirectly, enter into any
agreement with such Member/Customer whereby Imprimis or its Affiliate licenses,
or otherwise acquires, the right, title or interest in such patent rights or
other intellectual property rights of such Member/Customer unless subject to the
obligations to pay to PCCA a commission hereunder.
 
4. COMPENSATION.
 
4.1 PCCA Recovery Fee.  Subject to the terms and conditions of this Agreement,
in the event of a Successful Transaction with a Identified Member/Customer
whereby such Identified Member/Customer becomes a Licensor, in consideration for
PCCA’s performance of its obligations under Section 3.4 with respect to such
Identified Member/Customer, Imprimis shall pay to PCCA an amount equal to one
hundred percent (100%) of the aggregate Net Receipts relating to the Licensed IP
Rights of such Licensor, until Imprimis has paid to PCCA the aggregate amount of
one hundred thousand dollars ($100,000) under this Section 4.1.
 
4.2 PCCA Commission.  Subject to the terms and conditions of this Agreement, in
the event of a Successful Transaction with a Identified Member/Customer whereby
such Identified Member/Customer becomes a Licensor, in consideration for the
introduction made by PCCA to such Identified Member/Customer in accordance with
Section 3.3 and subject to PCCA’s performance of its obligations under
Section 3.4 with respect to such Identified Member/Customer, after the payment
in full of all the amounts owing under Section 4.1 relating to the Licensed IP
Rights of such Licensor, Imprimis shall pay to PCCA a commission equal to
(a)(i) six percent (6%), plus (ii) one-half of the positive remainder of
(A) fifteen percent (15%), minus (B) the percentage owing to such Licensor of
Net Receipts relating to the Licensed IP Rights of such Licensor, times (b) the
Net Receipts relating to the Licensed IP Rights of such Licensor (unless
otherwise mutually agreed by PCCA and Imprimis).
 
4.3 Third Party Royalties.  If Imprimis, its Sublicensee or their respective
Affiliates is required to pay royalties to any Third Party in order to exercise
its rights to exploit any Licensed IP Rights or Licensed Products, then Imprimis
shall have the right to credit fifty percent (50%) of such Third Party royalty
payments against the Commissions owing to PCCA with respect to such Licensed IP
Rights or Licensed Product; provided, however, that Imprimis shall not reduce
the amount of the Commissions owing to PCCA by reason of this Section 4.3 with
respect to such Licensed IP Rights or Licensed Product by more than fifty
percent (50%).
 
4.4 Combination Products.  If a Licensed Product consists of components that are
covered by a Valid Claim and components that are not covered by a Valid Claim,
then for purposes of the royalty payments under Section 4.1 for Net Receipts for
such Licensed Product, prior to the royalty calculation set forth in
Section 4.1, Net Receipts first shall be multiplied by the fraction A/(A+B),
where A is the value of the component covered by the Valid Claim as reasonably
determined by Imprimis, and B is the value of the component that is not covered
by the Valid Claim as reasonably determined by Imprimis, and such resulting
amount shall be the “Net Receipts” for purposes of the royalty calculation in
Section 4.1 for such Licensed Product.
 
 
3

--------------------------------------------------------------------------------

 
4.5 Commission Reports.  Within forty five (45) days after the end of each
calendar quarter during the term of this Agreement following the first to occur
of the First Commercial Sale of a Licensed Product and the receipt by Imprimis
or its Affiliates of Net Sublicensing Revenues, Imprimis shall furnish to PCCA a
quarterly written report showing in reasonably specific detail (a) the
calculation of all Commissions owing to PCCA; (b) the withholding taxes, if any,
required by law to be deducted with respect to such sales; and (c) the exchange
rates, if any, used in determining the amount of United States dollars.  With
respect to amounts received or costs incurred in United States dollars, all
amounts shall be expressed in United States dollars.  With respect to amounts
received or costs incurred in a currency other than United States dollars, all
amounts shall be expressed both in the currency in which the amounts were
received or costs were incurred and the United States dollar equivalent.  The
United States dollar equivalent shall be calculated using the average of the
exchange rate (local currency per US$1) published in The Wall Street Journal,
Western Edition, under the heading “Currency Trading” on the last business day
of each month during the applicable calendar quarter.
 
4.6 Audits.
 
4.6.1 Upon the written request of PCCA and not more than once in each calendar
year, Imprimis shall permit an independent certified public accounting firm of
nationally recognized standing selected by PCCA and reasonably acceptable to
Imprimis, at PCCA’s expense, to have access during normal business hours to such
of the financial records of Imprimis as may be reasonably necessary to verify
the accuracy of the payment reports hereunder for the eight (8) calendar
quarters immediately prior to the date of such request (other than records for
which PCCA has already conducted an audit under this Section 4.6).
 
4.6.2 If such accounting firm concludes that additional amounts were owed during
the audited period, Imprimis shall pay such additional amounts within
thirty (30) days after the date PCCA delivers to Imprimis such accounting firm’s
written report so concluding.  The fees charged by such accounting firm shall be
paid by PCCA; provided, however, if the audit discloses that the commissions
payable by Imprimis for such period are more than one hundred ten percent (110%)
of the commissions actually paid for such period, then Imprimis shall pay the
reasonable fees and expenses charged by such accounting firm.
 
4.6.3 PCCA shall cause its accounting firm to retain all financial information
subject to review under this Section 4.6 in strict confidence; provided,
however, that Imprimis shall have the right to require that such accounting
firm, prior to conducting such audit, enter into an appropriate non-disclosure
agreement with Imprimis regarding such financial information.  The accounting
firm shall disclose to PCCA only whether the reports are correct or not and the
amount of any discrepancy.  No other information shall be shared.  PCCA shall
treat all such financial information as Imprimis’ confidential information.
 
4.7 Payment Terms.  Commissions shown to have accrued by each report provided
under Section 4.3 shall be due on the date such report is due.  Payment of such
commissions in whole or in part may be made in advance of such due date.
 
4.8 Exchange Control.  If at any time legal restrictions prevent the prompt
remittance of part or all Commissions with respect to any country where a
Licensed Product is sold, then Imprimis shall have the right, in its sole
discretion, to make such payments by depositing the amount thereof in local
currency to PCCA’s account in a bank or other depository institution in such
country.  If the commission rate specified in this Agreement should exceed the
permissible rate established in any country, the commission rate for sales in
such country shall be adjusted to the highest legally permissible or
government-approved rate.
 
4.9 Withholding Taxes.  Imprimis shall be entitled to deduct the amount of any
withholding taxes, value-added taxes or other taxes, levies or charges with
respect to such Commissions, other than United States taxes, payable by Imprimis
or its Affiliates, or any taxes required to be withheld by Imprimis or its
Affiliates, to the extent Imprimis or its Affiliates pay to the appropriate
governmental authority on behalf of PCCA such taxes, levies or
charges.  Imprimis shall use reasonable efforts to minimize any such taxes,
levies or charges required to be withheld on behalf of PCCA by Imprimis or its
Affiliates.  Imprimis promptly shall deliver to PCCA proof of payment of all
such taxes, levies and other charges, together with copies of all communications
from or with such governmental authority with respect thereto.
 
5. DILIGENCE.
 
Within ten (10) days after Imprimis receives any notice of breach or termination
from a Licensor in accordance with the agreement relating to the applicable
Licensed IP Rights, Imprimis shall give written notice thereof to PCCA, and in
the event of the termination of such agreement, PCCA shall have the right to
contact such Licensor and to acquire the rights in the applicable Licensed IP
Rights.
 
6. AMENDED FREEDOM COVENANT.
 
Section 1.11 of the License Agreement dated as of August 30, 2012, between PCCA
and Imprimis hereby is amended and restated to read in full as follows:
 
1.11          “Freedom Period” shall mean, with respect to a Product, the period
commencing on the date of the first regulatory approval of such Product and
ending on the eighteen (18) month anniversary thereof; provided, however, that
the Freedom Period shall continue thereafter with respect to such Licensed
Product unless and until (a) if there is at least one Third Party that has
obtained an NDA, ANDA or its equivalent to sell a similarly delivered
pharmaceutical product comprising the active pharmaceutical ingredient(s)
therein, the applicable market share of such Product in such jurisdiction (as
reasonably demonstrated by Imprimis) does not equal or exceed ten percent (10%)
of the prescription drug sales for all similarly delivered products comprising
the active pharmaceutical ingredient(s) therein, or (b) otherwise, the
applicable market share of such Product in such jurisdiction (as reasonably
demonstrated by Imprimis) does not equal or exceed fifty percent (50%) of the
prescription drug sales for all similarly delivered products comprising the
active pharmaceutical ingredient(s) therein, in each case as determined by a
mutually acceptable industry data source for the preceding twelve (12) months
for which data is then available.
 
 
4

--------------------------------------------------------------------------------

 
7. LIMITATION OF LIABILITY.
 
IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (INCLUDING WITHOUT LIMITATION DAMAGES FOR LOST PROFITS,
BUSINESS INTERRUPTION, LOSS OF GOODWILL, COMPUTER FAILURE OR MALFUNCTION OR
OTHERWISE, ARISING FROM OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY), EVEN IF SUCH PARTY IS EXPRESSLY ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES
 
8. TERM AND TERMINATION.
 
8.1 Term.  The term of this Agreement shall commence on the Effective Date and,
unless terminated earlier as provided below, shall terminate on the first (1st)
anniversary thereof; provided, however that the term automatically shall be
extended for successive periods of one (1) year each, unless either party gives
the other party written notice of non-renewal not less than thirty (30) days
prior to the expiration of the then-current term or extension.
 
8.2 Termination by Mutual Agreement.  The parties shall have the right to
terminate this Agreement by mutual written agreement.
 
8.3 Termination upon Material Breach.  If a party has materially breached this
Agreement, and such material breach continues uncured for sixty (60) days after
written notice of such material breach was provided by the non-breaching party
to the breaching party, the non-breaching party shall have the right at its
option to terminate this Agreement effective at the end of such sixty (60) day
period; provided, however, if such breach is not capable of being cured within
such sixty (60) day period and the breaching party is diligently undertaking to
cure such breach as soon as commercially feasible thereafter under the
circumstances, the non-breaching party shall have no right to terminate this
Agreement.
 
8.4 Effect of Termination.  Termination of this Agreement shall not relieve the
parties of any obligation accruing prior to such termination, and the provisions
of Sections 3.5.2, 4, 6, 7, 8.4 and 9.4 shall survive the termination of this
Agreement.
 
9. MISCELLANEOUS.
 
9.1 Notices.  Any consent, notice or report required or permitted to be given or
made under this Agreement by a party to the other party shall be in writing,
delivered by any lawful means to such other party at its address indicated
below, or to such other address as the addressee shall have last furnished in
writing to the addressor and (except as otherwise provided in this Agreement)
shall be effective upon receipt by the addressee.
 
If to PCCA:                            Professional Compounding Centers of
America, Inc.
9901 South Wilcrest Drive
Houston, Texas 77099
Attention:  Marc DuPont, CPA
 
with a copy to:                      G. Walter Rockwell, P.C.
9301 Southwest Freeway, Suite 225
Houston, TX 77074
 
If to Imprimis:                         Imprimis Pharmaceuticals, Inc.
437 South Highway 101, Suite 209
Solana Beach, California 92075
Attention:  Mark Baum, Chief Executive Officer
 
with a copy to:                      Morrison & Foerster LLP
12531 High Bluff Drive, Suite 100
San Diego, California 92130
Attention:  Mark R. Wicker
 
 
5

--------------------------------------------------------------------------------

 
 
9.2 Force Majeure.  Neither party shall be held liable or responsible to the
other party nor be deemed to have defaulted under or breached  this Agreement
for failure or delay in fulfilling or performing any term of this Agreement to
the extent, and for so long as, such failure or delay is caused by or results
from causes beyond the reasonable control of the affected party including but
not limited to fire, floods, embargoes, war, acts of war (whether war be
declared or not), acts of terrorism, insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, acts of God or acts, omissions or
delays in acting by any governmental authority or the other party.
 
9.3 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
conflicts of law principles thereof.
 
9.4 Confidentiality.  Except as otherwise required by applicable law,
regulation, rule or judicial order, neither party shall not disclose any terms
or conditions of this Agreement, or the financial information provided
hereunder, to any Third Party without the prior consent of the other party.
 
9.5 Assignment.  Neither party shall have the right to assign its rights or
obligations under this Agreement without the prior written consent of the other
party; provided, however, that either party may, without such consent, assign
this Agreement and its rights and obligations hereunder (a) to any Affiliate, or
(b) in connection with the transfer or sale of all or substantially all of its
business to which this Agreement relates, or in the event of its merger,
consolidation, change of control or similar transaction.  Any permitted assignee
shall assume all obligations of its assignor under this Agreement.  Any
purported assignment, transfer or delegation in violation of this Section 9.5
shall be void.
 
9.6 Waivers and Amendments.  No change, modification, extension, termination or
waiver of this Agreement, or any of the provisions herein contained, shall be
valid unless made in writing and signed by duly authorized representatives of
the parties hereto.
 
9.7 Entire Agreement.  This Agreement embodies the entire agreement between the
parties and supersedes any prior representations, understandings and agreements
between the parties regarding the subject matter hereof.  There are no
representations, understandings or agreements, oral or written, between the
parties regarding the subject matter hereof that are not fully expressed herein.
 
9.8 Severability.  Any of the provisions of this Agreement which are determined
to be invalid or unenforceable in any jurisdiction shall be ineffective to the
extent of such invalidity or unenforceability in such jurisdiction, without
rendering invalid or unenforceable the remaining provisions hereof and without
affecting the validity or enforceability of any of the terms of this Agreement
in any other jurisdiction.
 
9.9 Waiver.  The waiver by either party hereto of any right hereunder or the
failure to perform or of a breach by the other party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other party whether of a similar nature or otherwise.
 
9.10 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed by their duly-authorized representatives as of the Effective Date.
 
 

 
IMPRIMIS PHARMACEUTICALS, INC.
         
Date
By:
/s/ Mark L. Baum       Mark L. Baum       C.E.O.          

 



  PROFESSIONAL COMPOUNDING CENTERS OF AMERICA, INC.          
Date
By:
/s/ Marc Dupont       Marc Dupont        C.F.O.          


 
7

--------------------------------------------------------------------------------

 
EXHIBIT A


Identified Member/Customer
Subject Matter of IP Rights
       


